Citation Nr: 1126880	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  06-28 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.D.


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had certified active duty for training from July 1973 to January 1974 and active duty service from November 1976 to March 1977, with subsequent service in the Marine Corps Reserve.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied the Veteran's claims for entitlement to service connection for chronic bilateral hearing loss and chronic tinnitus.

The Veteran presented personal testimony before the undersigned Veterans Law Judge at a Travel Board hearing which was conducted at the St. Petersburg RO in June 2007.  The transcript of the hearing is associated with the Veteran's claims folder.

This case was remanded by the Board in May 2008 for additional evidentiary development.  It was again remanded in May 2009 for corrective action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As was noted in the May 2009 remand, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's May 2008 remand instructed that the Veteran be scheduled for VA examination by an ENT (otolaryngology) specialist for an opinion to determine the nature and etiology of the his bilateral sensorineural hearing loss and chronic tinnitus disabilities.  In this regard, the Board notes that a private examiner had specifically recommended that the Veteran be seen by an otolaryngologist given the nature of his history and complaints.

In the May 2009 remand, the Board noted that although the Veteran was afforded a VA examination in June 2008, the examination report was inadequate upon which to base an opinion in that the examination was conducted by someone other than an ENT specialist.  The Board further pointed out that, although the examiner did offer an opinion as to whether or not Veteran's chronic bilateral hearing loss and chronic tinnitus disabilities were etiologically related to noise exposure, the examiner did not offer an opinion as to whether such disabilities were related to the Veteran's in-service head trauma, and/or increased in severity beyond their natural progression due to his service-connected disabilities, as instructed in the previous remand.  As a result, the Board remanded case for appropriate examination.

The Veteran was afforded an additional examination in May 2009 by an audiologist.  While this audiologist offered opinions and underlying rationale, this examination was not adequate to the extent that an ENT specialist has twice been requested.  Certainly, the Board is cognizant that audiologist opinions are frequently relied upon in adjudicating claims for hearing loss and tinnitus, and that they are generally competent to render etiology opinions.  As noted above, however, the Board's original request for an opinion to be obtained by an ENT specialist was in response to a recommendation from a private examiner.  Under these circumstances, the Board must ensure that the agency of original jurisdiction comply with this remand directive.  See Stegall.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination conducted by an ENT specialist in order to determine the nature and etiology of his chronic bilateral sensorineural hearing loss and chronic tinnitus disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner or examiners should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic bilateral hearing loss disability had its onset during active service/active duty for training; is etiologically related to the Veteran's in-service head trauma; otherwise originated during such service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected disabilities.

The examiner should also advance an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic tinnitus had its onset during active service/active duty for training; is etiologically related to the Veteran's in-service head trauma; otherwise originated during such service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service- connected disabilities.

Send the claims folder to the examiner or examiners for review of pertinent documents therein. The examination report should reflect that such a review was conducted.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  Then readjudicate the Veteran's claims with express consideration of the provisions of 38 C.F.R. § 3.310(a) (2008) and the United States Court of Appeals for Veterans Claims' (Court) holding in Allen v. Brown, 7 Vet. App. 439 (1995).  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the March 2010 supplemental statement of the case.  The Veteran should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


